ORDER

PER CURIAM.
Dante Luchien, defendant, appeals the judgment of the Circuit Court of St. Louis *727County following jury verdicts of guilty of involuntary manslaughter in violation of section 565.024.1(1) RSMo.1994 and armed criminal action in violation of section 571.015.1.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).